Citation Nr: 0336368	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-18 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for peripheral 
neuritis of the right leg and ankle, currently rated 10 
percent disabling.

2.  Entitlement to an increased rating for post-operative 
varicose veins of the right lower extremity, currently rated 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1958 to 
May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, denied an increased 
rating for peripheral neuritis of the right leg and ankle, 
and granted a 10 percent rating for post-operative varicose 
veins of the right lower extremity.  

In February 2003, the veteran submitted additional evidence 
directly to the Board with a waiver of RO review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran's peripheral neuritis of the right leg and 
ankle is manifested by pain and numbness consistent with 
moderate, incomplete paralysis of the sciatic nerve.  

3.  The veteran's varicose veins of the right lower extremity 
are manifested by intermittent edema of the extremity with 
aching and fatigue in the leg after prolonged standing or 
walking; persistent edema with stasis pigmentation or eczema 
has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for peripheral 
neuritis of the right leg and ankle have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620 
(2003).  

2.  The criteria for an increased rating for post-operative 
varicose veins of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b), 4.7, 4.104, Diagnostic Code 
7120 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case and VA letters 
apprised the veteran of the information and evidence needed 
to substantiate his claims for increased ratings, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.  In particular, 
in a September 2001 letter, the veteran was informed of the 
enactment of the VCAA and was advised to identify any 
evidence in support of his claims that had not been obtained.  
He was also advised of the evidence he needed to submit to 
show that he was entitled to increased evaluations for his 
disabilities.  The letter further informed him that VA would 
obtain his service medical records, VA records, and other 
pertinent federal records.  VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
However, it was ultimately his responsibility to submit any 
private records.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant of 
the information and evidence necessary to substantiate his 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, a year has passed since the 
initial September 2001 letter was sent to the veteran by the 
RO.  Additionally, in February 2003, the veteran submitted 
additional evidence in support of his appeal directly to the 
Board with a waiver of RO review.  Accordingly, the Board 
concludes that the veteran has not been misled by the notice 
he received and has been provided statutorily sufficient time 
and opportunity to submit evidence in support of his claims.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  His service medical records are included in the 
file, his VA outpatient records have been obtained and he was 
afforded the necessary VA examinations.  Private medical 
reports have been obtained and associated with the record.  
There is no indication that there exists any evidence which 
has a bearing on the issues adjudicated here that has not 
been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence that has not been associated with the record.  
Hence, VA's duty to assist the veteran has been satisfied.  


II.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Upon VA examination in October 2001, the veteran reported a 
constant, burning type pain in his right lower extremity 
since a venous stripping was performed in service.  The 
symptoms were not aggravated by any activity or changed by 
any rest.  Physical examination showed well-healed venous 
stripping scars at the ankle, below the knee and in the groin 
of the right lower extremity.  There was no particular 
tenderness to the scar tissue, but pressure over the general 
area caused a stinging sensation down around the knee.  The 
diagnosis was neuropathy of the right leg, status post venous 
stripping.  

In a private medical statement dated in April 2001 from M. 
Bert Akerman, M.D., it was noted that the veteran had 
complained of chronic tingling and numbness in his right leg 
from his knee to his ankle.  He indicated that he was not 
able to sit or walk for extended periods without his leg 
significantly aching.  He was also not able to be as active 
as he wanted to be anymore.  He indicated that he had 
swelling over the medial aspect of the right ankle, but not 
on a consistent basis.  Clinical evaluation revealed that the 
veteran had varicose veins over the anterior right tibia.  
There was no evidence of any acute swelling in the ankle, but 
there was numbness over the lateral aspect of the right 
ankle.  Dorsalis pedis and femoral pulses were palpable and 
normal, bilaterally.  The assessment was neuropathy of the 
right lower extremity from service related nerve damage due 
to varicose vein surgery.  

In a follow-up note dated in March 2002, Dr. Akerman again 
reported varicose veins over the veteran's right anterior 
tibia.  There was no evidence of swelling in the ankle.  
Dorsalis pedis pulses were palpable and slightly decreased 
bilaterally.  Femoral pulses were normal.  The assessment was 
neuropathy of the right lower extremity from service related 
nerve damage due to varicose vein surgery.  

VA outpatient treatment reports dated in November 2002 and 
February 2003 indicate that the veteran continued to have 
complaints of pain in his right lower extremity as a result 
of the vein stripping that was performed in service.  He was 
having difficulty sleeping due to the pain, and had been 
using various pain medications over the past year.  

A.  Peripheral Neuritis of the Right Leg and Ankle

The veteran's peripheral neuritis of the right leg and ankle 
is currently rated 10 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620, which pertains to neuritis of 
the sciatic nerve.  Mild incomplete paralysis of the sciatic 
nerve is assigned a 10 percent rating.  Moderate involvement 
warrants a 20 percent rating, and moderately severe 
involvement warrants a 40 percent rating.  A 60 percent 
rating requires severe involvement with marked muscular 
atrophy.  38 C.F.R. § 4.124a, Diagnostic Codes 8520/8620.  A 
note prior to the diagnostic codes for the peripheral nerves 
indicates that when the nerve involvement is wholly sensory, 
the rating should be mild or at most moderate.  

There are no bright lines of demarcation between the various 
levels of disability as differentiated by the descriptive 
terms found in the diagnostic codes.  The veteran's primary 
complaints appear to be pain and numbness in the right leg 
and ankle, and he has been diagnosed with neuropathy of the 
right lower extremity.  However, he has indicated that he has 
experienced increased difficulty with his activities of daily 
living, and he was not able to sit or walk for extended 
periods due to the pain in his right leg and ankle.  
Furthermore, most recently, he reported difficulty sleeping 
at night which required more frequent and stronger 
medication.  Based on these clinical factors, and resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran's neuritis of the right leg and ankle may be 
characterized as moderate, incomplete paralysis of the 
sciatic nerve.  Therefore, a 20 percent rating is warranted.  
See 38 C.F.R. §§ 3.102, 4.7.  Since the nerve involvement is 
wholly sensory in nature, a higher rating would be 
inappropriate.  Therefore, a rating in excess of 20 percent 
may not be assigned.  

B.  Varicose Veins of the Right Lower Extremity

The veteran's varicose veins of the right lower extremity are 
currently rated 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
warrants a 10 percent rating.  A 20 percent rating is 
warranted when there is persistent edema, incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent rating 
is warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is warranted for 
massive, board-like edema with constant pain at rest.  These 
ratings are assigned for each leg individually; where both 
legs are involved, the ratings should then be combined.  
38 C.F.R. §§ 4.25, 4.26, 4.104, Diagnostic Code 7120.  

Based on the evidence discussed above, the Board concludes 
that the criteria for a disability rating higher than 10 
percent for varicose veins of the right lower extremity have 
not been met.  The clinical findings reported do not 
demonstrate that the veteran has persistent edema that is 
incompletely relieved by elevation of the extremity.  Upon VA 
examination in October 2001, there was no swelling in the 
right lower extremity, and the private treatment reports also 
do not show that the veteran's right leg and ankle were 
swollen.  As such, the Board concludes that the preponderance 
of the evidence is against the claim for an increased rating 
for varicose veins of the right lower extremity, and the 
claim must be denied.  See Alemany, supra.   

The Board acknowledges the veteran's complaints of pain and 
numbness in his right leg.  However, the Board points out 
that the veteran has received a separate rating for the nerve 
damage and resulting neuropathy associated with the varicose 
vein surgery.  Therefore, it would be inappropriate to 
consider those particular symptoms again in rating solely his 
varicose veins.  See 38 C.F.R. § 4.14.  

Finally, the Board notes that the provisions of 38 C.F.R. 
§ 3.321(b)(1) have been considered.  However, in this case, 
the evidence does not show that the disabilities at issue 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. 
§ 3.321(b)(1).  Evidence of an exceptional disability 
picture, such as frequent hospitalization, or marked 
interference with employment beyond that contemplated by the 
Rating Schedule has not been demonstrated.  Therefore, 
consideration of an extraschedular rating is not appropriate.  


ORDER

A 20 percent rating for peripheral neuritis of the right leg 
and ankle is granted, subject to the regulations governing 
the payment of monetary awards.  

An increased rating for post-operative varicose veins of the 
right lower extremity is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



